Name: 2003/547/EC: Commission Decision of 22 July 2003 on temporary measures to prevent the transmission of foot-and-mouth disease from certain North African countries to the territory of the European Union (Text with EEA relevance) (notified under document number C(2003) 2611)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  tariff policy;  Africa;  organisation of transport;  agricultural policy
 Date Published: 2003-07-25

 Avis juridique important|32003D05472003/547/EC: Commission Decision of 22 July 2003 on temporary measures to prevent the transmission of foot-and-mouth disease from certain North African countries to the territory of the European Union (Text with EEA relevance) (notified under document number C(2003) 2611) Official Journal L 186 , 25/07/2003 P. 0040 - 0042Commission Decisionof 22 July 2003on temporary measures to prevent the transmission of foot-and-mouth disease from certain North African countries to the territory of the European Union(notified under document number C(2003) 2611)(Text with EEA relevance)(2003/547/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Whereas:(1) Foot-and-mouth-disease is one of the most contagious viral diseases of cattle, sheep, goats and pigs and the causative virus can persist in a contaminated environment outside the host animal for several weeks depending, amongst others, of climatic factors.(2) On 18 June 2003, Libya notified to the Office International des Epizooties (OIE) the confirmation of foot-and-mouth disease in cattle caused by serotype SAT 2. This is the first reported outbreak of foot-and-mouth disease in this country since 1994 and the first ever in relation to the serotype of the virus identified in the OIE Reference Laboratory for Foot-and-Mouth Disease in Pirbright, United Kingdom.(3) The competent authorities in Libya have taken measures to contain the disease by the stamping out of infected animals, isolation of herds, movement restrictions and surveillance.(4) The Community does not allow imports of live animals of susceptible species or their products from Libya. Importation of animals to the Community primarily relates to re-entry of registered horses in accordance with Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae(2), as last amended by Regulation (EC) No 806/2003(3).(5) However, transport vehicles used for transport of animals on arrival from Libya to the European Union may cause a potential risk of harbouring virus. It is therefore necessary to rapidly adopt certain protection measures at Community level which take into account the survival of the foot-and-mouth disease virus in the environment and potential routes of virus transmission.(6) Consequently, the presence of foot-and-mouth disease in Libya is liable to constitute a serious risk to the susceptible livestock population of the Community.(7) Proper cleansing and disinfection of animal transport vehicles is the most appropriate way to reduce the risk of rapid virus transmission over large distances.(8) Taking into account the significant delay between the first suspect on 1 May 2003 and the confirmation of the disease, a spread of the disease to neighbouring countries cannot be fully excluded and may require an extension of the geographical scope of this Decision.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1For the purpose of this Decision "livestock vehicle" means any motor vehicle being used or which has been used for transport of animals.Article 21. Member States shall ensure that the operator of an empty livestock vehicle on arrival from a third country, or part of a third country regionalised in accordance with Community legislation, mentioned in Annex I at the point of entry to the territory of the European Union provides documentation which indicates that the vehicle has been cleansed and disinfected. The documentation shall provide information on cleansing and disinfection equivalent to that shown in Annex II to this Decision.2. In the event the measures referred to in paragraph 1 have been implemented inappropriately, the Member State concerned may reject the livestock vehicle or subject the vehicle to proper cleansing and disinfection at a designated place as close as possible to the point of entry.Article 3Livestock vehicles carrying equidae from a third country, or part of a third country regionalised in accordance with Community legislation, mentioned in Annex I, being imported in accordance with provisions of Directive 90/426/EEC, shall be subject to cleansing and disinfection on arrival at the border inspection post. The mentioned cleansing and disinfection shall be carried out at a place as close as possible to the border inspection post, designated by the official veterinarian.Article 4The measures of this Decision shall apply until 31 October 2003.Article 5This Decision is addressed to the Member States.Done at Brussels, 22 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 31.1.1998, p. 9.(2) OJ L 224, 18.8.1990, p. 42.(3) OJ L 122, 16.5.2003, p. 1.ANNEX IThird country or part of the territory of a third country affected by this Decision:LibyaANNEX II>PIC FILE= "L_2003186EN.004202.TIF">